In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐3417 
HARTFORD CASUALTY INSURANCE CO., 
                                                      Plaintiff‐Appellee, 

                                    v. 

KARLIN, FLEISHER & FALKENBERG, LLC, et al., 
                                     Defendants‐Appellants. 
                                     
              Appeal from the United States District Court 
         for the Northern District of Illinois, Eastern Division. 
              No. 14 C 2883 — John Robert Blakey, Judge. 
                      ____________________ 

          ARGUED APRIL 19, 2016 — DECIDED MAY 16, 2016 
                       __________________ 
                                 
        Before BAUER, POSNER, and FLAUM, Circuit Judges. 
     POSNER, Circuit Judge. Ronald G. Fleisher, a lawyer, had 
worked for two affiliated law firms that  together  with  their 
principals  (some  of  whom  appear  from  their  names  to  be 
relatives of his, though he was not one of the principals) are 
the defendants in this litigation and in the state court litiga‐
tion from which it arises. 
     In March 2013 Fleisher had filed a written demand with 
the  defendants  claiming  that  when  he  retired,  in  2011,  he 
had  accrued  more  than  90  weeks  of  unused  vacation  time 
2                                                          No. 15‐3417 
                                                                          
and  more  than  322  days  of  unused  sick  leave,  and  that  the 
firms  and  their  principals  were  contractually  required,  and 
also  required  by  the  Illinois  Wage  Payment  and  Collection 
Act,  825  ILCS  115/1  et  seq.,  to  pay  him  for  those  accruals  at 
the same rate of pay for the vacation time, and at 75 percent 
of the rate for the unused sick time, that he’d been receiving 
on the eve of his retirement. He estimated that he was owed 
about $950,000 for the accruals. He wasn’t paid, and in Au‐
gust 2013, five months after making his demand, he sued in 
a state court in Illinois, claiming that the defendants had “in 
breach  of  their  employment  agreement”  failed  to  pay  him 
“the compensation owed to him for his unused but accrued 
sick and vacation time under the parties’ agreement.” 
    The  following  month  the  defendants  sent  a  copy  of 
Fleisher’s  complaint  to  the  Hartford  Casualty  Insurance 
Company, seeking coverage of their potential debt to Fleish‐
er and of the associated litigation costs under the “Employee 
Benefits  Liability  Provision”  of  the  Business  Owners  Policy 
that Hartford had issued to the defendants and that was still 
in force. It took five months for Hartford to reply to the de‐
fendants, and the reply when finally sent said only that the 
matter was under consideration. Two months later Hartford 
replied  again—this  time  denying  coverage.  Days  before 
sending  that  reply  Hartford  sued  the  defendants  in  federal 
district court under the diversity jurisdiction, seeking a dec‐
laration  that  the  insurance  policy  did  not  cover  Fleisher’s 
claim.  Hartford  offered  a  variety  of  reasons,  of  which  the 
most  important  was  that  the  defendants’  failure  to  pay 
Fleisher had not been the result of any negligent act, error, or 
omission in the administration of the employee benefits pro‐
gram, which was all that the policy covered. 
No. 15‐3417                                                             3 


     The  state  court  suit  has  been  settled.  The  question  pre‐
sented by this case is whether Hartford had a duty to defend 
the defendants in that suit, in which event they presumably 
would  be  entitled  to  reimbursement  by  Hartford  for  the  le‐
gal  fees  they  incurred  in  that  litigation.  The  district  judge 
ruled that Hartford had no such duty under Illinois law (the 
applicable  substantive  law  in  this  diversity  suit),  and  he 
therefore  granted  summary  judgment  in  favor  of  Hartford, 
precipitating this appeal. 
      The  insurance  policy  limits  coverage  to  an  “injury  that 
arises out of any negligent act, error or omission in the ‘ad‐
ministration’  of  [the  insured’s]  ‘employee  benefits  pro‐
gram,’” “administration” being defined to include “handling 
records  in  connection  with  ‘employee  benefits  programs.’” 
There  is  no  coverage,  however,  for  “failure  …  to  perform 
any  obligation  or  to  fulfill  any  guarantee  with  respect  to: 
(a) The  payment  of  benefits  under  ‘employee  benefits  pro‐
grams’; or (b) The providing, handling or investing of funds 
related thereto.” The key term in the policy, as far as the pre‐
sent case is concerned, is “negligent act,” quoted in the sec‐
ond  line  of  this  paragraph.  Insurance  law  fixes  a  “line  of 
demarcation  between  negligent  acts  and  breaches  of  con‐
tract.” Baylor Heating & Air Conditioning, Inc. v. Federated Mu‐
tual  Ins.  Co.,  987  F.2d  415,  420  (7th  Cir.  1993)  (Indiana  law). 
“[I]nsurance policies are presumed not to insure against lia‐
bility for breach of contract. The reason is the severe ‘moral 
hazard’  problem  to  which  such  insurance  would  often  give 
rise. The term refers to the incentive that insurance can cre‐
ate to commit the act insured against, since the cost is shifted 
to  the  insurance  company.  An  example  is  the  incentive  to 
burn down one’s house if the house is insured for more than 
its  value to the owner.” Krueger Int’l, Inc. v. Royal  Indemnity 
4                                                          No. 15‐3417 
                                                                          
Co., 481 F.3d 993, 996 (7th Cir. 2007) (citations omitted) (Wis‐
consin law). It would be absurd for an insurance company to 
insure  against  a  breach  of  a  contract  to,  say,  buy  a  car,  for 
then the insured could take delivery of the car, refuse to pay 
for it, and require the insurer to reimburse the seller for the 
car’s sale price and the cost of litigation. 
     This  case  is  similar.  Fleisher  had  a  contractual  claim  to 
compensation  for  unpaid  vacation  time  and  sick  leave,  and 
contended  that  the  defendants  had  refused  to  honor  the 
claim,  thus  breaking  the  contract.  But  the  defendants  were 
not  insured  against  a  breach  of  contract.  Hartford  therefore 
had no duty to defend the defendants from having to  com‐
pensate Fleisher for the breach. Nor was it obligated to pay 
the defendants’ litigation expenses. 
    The  defendants  have  another  string  to  their  bow,  how‐
ever—an argument that Fleisher’s claim was based not only 
(or mainly) on a breach of contract but also or instead on the 
defendants’  having  violated  the  Illinois  Wage  Payment  and 
Collection Act. But the only violation of the Act that they al‐
leged is the breach of contract.  
     In  an  attempt  to  get  around  the  fact  that  the  Hartford 
policy did not insure against the consequences of a breach of 
contract,  the  defendants  point  out  that  Fleisher  was  in 
charge of maintaining the records of employees’ accrual and 
use  of  vacation  time  and  sick  leave,  and  they  argue  that 
through negligence he failed to maintain accurate records for 
himself. His claim for almost a million dollars in uncompen‐
sated accruals was therefore, the defendants contend, the re‐
sult of negligence in the administration of employee benefits, 
a  form  of  misconduct  that  Hartford’s  insurance  policy  did 
cover. As the defendants put it in their reply brief, where the 
No. 15‐3417                                                          5 


argument  is  stated  most  clearly,  “The  precipitating  acts 
which  were  negligent  in  the  present  case  are  Defendants’ 
failure  to  maintain  the  records  which  would  have  allowed 
them  to  calculate  the  benefits,  if  any,  due  Ronald  Fleisher 
and Defendants’ failure to monitor Ronald’s maintenance of 
those records.” 
     The  defendants  are  mistaken.  The  basis  of  Fleisher’s 
claim was not that he had been underpaid as the result of a 
negligent act, as would have been the case had the company, 
for  example,  through  carelessness  mailed  the  money  due 
him to a different person and the money had never been re‐
covered because  the recipient had fled with it to  North Ko‐
rea.  Rather,  Fleisher’s  claim  was  that  the  money  he  sought 
was  indeed  owed  to  him  by  virtue  of  his  employment  con‐
tract  and  thus  that  the  defendants  had  refused  to  pay  him 
what  they  were  contractually  obligated  to  pay  him.  But,  to 
repeat,  the  consequences  of  a  breach  of  contract  were  not 
covered  by  the  defendants’  insurance  policy.  This  is  the 
norm  in  the  insurance  industry:  “responsibility  to  make 
payments according to a contract is not the sort of duty that 
will  support  an  action  in  negligence.”  Baylor  Heating  &  Air 
Conditioning, Inc. v. Federated Mutual Ins. Co., supra, 987 F.2d 
at 420 n. 8. Otherwise contracting parties would have an in‐
centive  not  to  keep  track  of  their  payment  obligations,  so 
that  insurers  would  be  responsible  for  all  the  “forgotten” 
payments. 
     What is true is that Hartford should not have taken seven 
months  to  respond  to  the  defendants’  request  for  coverage, 
but  a  delay  in  such  a  response  can’t  create  coverage  when 
there clearly was no duty to defend. Employers Ins. of Wausau 
v.  Ehlco  Liquidating  Trust,  708  N.E.2d  1122,  1135  (Ill.  1999); 
6                                                     No. 15‐3417 
                                                                    
Lyerla v. AMCO Ins. Co., 536 F.3d 684, 692–93 (7th Cir. 2008) 
(Illinois law). The defendants should have realized from the 
outset  that  their  breach  of  their  contractual  obligation  to 
Ronald  Fleisher  was  not  covered  by  their  insurance  policy. 
The delay was not a valid ground for estopping Hartford to 
deny coverage or a duty to defend. 
                                                        AFFIRMED